             Case 6:21-bk-00101-KSJ          Doc 30     Filed 05/18/21    Page 1 of 2




                                        ORDERED.
     Dated: May 17, 2021




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov

IN RE:

TERRY A. MCLEES,                                                    Case No: 6:21-bk-00101-KSJ
                                                                    Chapter 13

Debtor.
_______________________________ /

                     ORDER SUSTAINING DEBTOR'S OBJECTION TO
                             CLAIM NO. 1 (DOC. NO. 29)

THIS CASE having come before the Court without a hearing and upon the Debtor's Objection to

Claim No. 1 of MERRICK BANK (Doc. No. 29).

The Court, having reviewed the subject Objection and the Court file; and, the Court finding that:

   1. The Objection was served upon the affected Creditors and interested parties with the

         Local Rule 2002-4 negative notice legend informing the party of its opportunity to object

         within thirty (30) days from the date that the paper was entered on the docket.

   2. The affected creditor has not filed an Objection or Response within the time permitted;
             Case 6:21-bk-00101-KSJ       Doc 30    Filed 05/18/21    Page 2 of 2




       and

   3. The Court, therefore, considers the matter to be unopposed;

IT IS THEREFORE, ORDERED AND ADJUDGED:

   1. That the Debtor's Objection to Claim No. 1 of MERRICK BANK (Doc. No. 29) is hereby

       SUSTAINED.

   2. Claim No. 1 of MERRICK BANK shall be disallowed.

Attorney Matthew R. Gross, J.D. is directed to serve a copy of this order on interested parties
and file a proof of service within 3 days of entry of the order.
